internal_revenue_service number release date index number ----------------------------------------------------- ---------------------- ----------------------------------------- ------------------------------------ --------------------------------------- ----------------------------- in re ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-134221-04 date date ---------------------- ------------------ ---------------------------------------- ------------- ---------------- -------------------------- --------------------- legend decedent spouse trust state date date date dear ------------ this is in response to your letter dated date and subsequent correspondence in which you requested an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election for a_trust under sec_2056 of the internal_revenue_code to sever the trust into an exempt and non-exempt trust for purposes of the generation- skipping transfer gst tax and to make a reverse_qtip_election under sec_2652 for the exempt trust the facts and representations submitted are summarized as follows decedent executed trust on date upon her death after the payment of specific bequests trust is to be the marital trust for spouse marital trust has gst potential decedent died testate on date survived by spouse a corporate attorney spouse as executor of decedent’s estate prepared the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate spouse failed to make the qtip_election for marital trust failed to sever marital trust into a gst exempt and non-exempt marital trust and failed to make the reverse_qtip_election for the gst plr-134221-04 exempt marital trust it has been represented that all of decedent’s gst_exemption is available for allocation spouse died on date spouse’s failure to make the qtip_election sever marital trust and to make the reverse_qtip_election was discovered shortly after spouse’s death the trustees of the marital trust filed a petition with state court requesting that the trust be severed into a exempt and non-exempt marital trust in a manner consistent with sec_26_2654-1 of the generation-skipping_transfer_tax regulations the trustees are requesting an extension of time under sec_301_9100-1 and sec_3 to make the qtip_election for trust to sever trust into a gst exempt marital trust and a gst non- exempt marital trust under sec_26_2654-1 and to make a reverse_qtip_election under sec_2652 for the gst exempt marital trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of chapter and chapter property includible in the decedent’s gross_estate under sec_2044 shall be treated as property passing from the decedent sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies plr-134221-04 sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides generally that the qtip_election is made on the last filed estate_tax_return on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed after the due_date sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person in general under sec_26_2652-1 the transferor for gst tax purposes is the individual with respect to whom the property was most recently subject_to federal estate and gift_tax sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a generation-skipping_transfer_tax_exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the estate_tax_return including extensions sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2032 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the non-exempt portion of the trust property or in plr-134221-04 the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts plr-134221-04 may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of paragraph a ii of this section if it were paid to an individual under c the commissioner may grant a reasonable extension of the time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting the relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied the trustees of marital trust are granted sixty days from the date of the issuance of the state court order severing marital trust into a gst exempt marital trust and a gst non-exempt marital trust to make the qtip_election for marital trust under sec_2056 sever marital trust into a gst exempt and non-exempt marital trust under sec_26_2654-1 and make the reverse_qtip_election for the gst exempt marital trust under sec_2652 plr-134221-04 the qtip and reverse qtip elections should be made on a supplemental form_706 for decedent’s estate the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of the state court order severing marital trust and a copy of this letter should be attached to the return a copy is enclosed for this purpose an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption once the reverse_qtip_election is made sec_2632 and sec_26_2632-1 will operate to allocate decedent’s gst_exemption to the gst exempt marital trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy of this letter copy for purposes
